In paternity proceedings concerning two children, the appeal is from an order of filiation and support of the Family Court, Suffolk County, dated March 12, 1970 and made after trial. Order reversed, on the law, without costs, and proceedings remitted to the Family Court for a new hearing. Appellant appeared at the trial without counsel. Under the circumstances, the trial court erred in putting questions to him without first advising him of his statutory right to refuse to testify (Family Ct. Act, § 531; Matter of Howard v. Robinson, 32 A D 2d 837; Matter of Dean v. Young, 31 A D 2d 630). In the interests of justice appellant should be given one final opportunity prior to the new hearing to obtain a blood grouping test. Latham, Acting P. J., Shapiro, Grulotta, Brennan and Benjamin, JJ., concur.